 

Exhibit 10.98

 

THIS CONVERTIBLE PROMISSORY NOTE HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY
AND NOT FOR DISTRIBUTION AND NEITHER THE ISSUANCE OF THIS CONVERTIBLE PROMISSORY
NOTE NOR THE SECURITIES INTO WHICH THIS NOTE ARE CONVERTIBLE MAY BE TRANSFERRED
OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF l933, AS AMENDED (THE “ACT”), OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. THIS LEGEND SHALL BE ENDORSED UPON ANY
PROMISSORY NOTE ISSUED IN EXCHANGE FOR THIS CONVERTIBLE PROMISSORY NOTE.

 

BIORESTORATIVE THERAPIES, INC.

 

“ORIGINAL ISSUE DATE”: NOVEMBER 12, 2018

 

ORIGINAL PRINCIPAL AMOUNT: $350,000

 

CONVERTIBLE PROMISSORY NOTE

 

BIORESTORATIVE THERAPIES, INC., a Delaware corporation (the “Company”), for
value received, hereby promises to pay to SCG CAPITAL, LLC a Florida limited
liability company (the “Holder”), at the offices of the Company, 40 Marcus
Drive, Suite One, Melville, New York 11747, the original principal amount of
THREE HUNDRED FIFTY THOUSAND DOLLARS ($350,000), except for as contemplated by
Section 2, in such coin or currency of the United States of America as at the
time of payment shall be legal tender for the payment of public and private
debts, as follows: (i) eighty-seven thousand five hundred dollars ($87,500) to
be paid on the six (6) month anniversary of the Original Issue Date (the “First
Maturity Date”), plus interest on the unpaid principal balance of such amount at
the rate of twelve percent (12%) per annum from the Original Issue Date through
the First Maturity Date; (ii) eighty-seven thousand five hundred dollars
($87,500) to be paid two (2) weeks following the First Maturity Date (the
“Second Maturity Date”), plus interest on the unpaid principal balance of such
amount at the rate of twelve percent (12%) per annum from the Original Issue
Date through the Second Maturity Date; (iii) eighty-seven thousand five hundred
dollars ($87,500) to be paid four (4) weeks following the First Maturity Date
(the “Third Maturity Date”), plus interest on the unpaid principal balance of
such amount at the rate of twelve percent (12%) per annum from the Original
Issue Date through the Third Maturity Date; and (iv) eighty-seven thousand five
hundred dollars ($87,500) to be paid six (6) weeks following the First Maturity
Date (the “Fourth Maturity Date”), plus interest on the unpaid principal balance
of such amount at the rate of twelve percent (12%) per annum from the Original
Issue Date through the Fourth Maturity Date.

 

1. Registered Owner. The Company may consider and treat the person or entity in
whose name this Convertible Promissory Note (the “Note”) shall be registered as
the absolute owner thereof for all purposes whatsoever (whether or not this Note
shall be overdue) and the Company shall not be affected by any notice to the
contrary. Subject to the provisions hereof, the registered owner of this Note
shall have the right to transfer it by assignment and the transferee thereof,
upon his or its registration as owner of this Note, shall become vested with all
the powers and rights of the transferor. Registration of any new owner shall
take place upon presentation of this Note to the Company at its offices together
with the Note Assignment Form attached hereto duly executed. In case of
transfers by operation of law, the transferee shall notify the Company of such
transfer and of his or its address, and shall submit appropriate evidence
regarding the transfer so that this Note may be registered in the name of the
transferee. This Note is transferable only on the books of the Company by the
Holder on the surrender hereof, duly endorsed. Communications sent to any
registered owner shall be effective as against all holders or transferees of
this Note not registered at the time of sending the communication.

 

   

 

 

2. Conversion.

 

2.1 Conversion Right.

 

2.1.1 Conversion Right of Holder. Subject to the terms hereof, at any time, and
from time to time, while this Note is outstanding, the Holder shall have the
right to convert the then outstanding principal amount of this Note, or any
portion thereof, together with accrued and unpaid interest thereon (the
“Conversion Amount”), into shares of Common Stock, par value $.001 per share, of
the Company (“Conversion Stock”) that shall be determined by dividing the
applicable Conversion Amount by a conversion price equal to fifty-eight percent
(58%) of Fair Market Value (as hereinafter defined), subject to equitable
adjustment pursuant to the provisions of Section 2.2 (the “Conversion Price”);
provided, however, that in no event shall the Conversion Price be less than ten
cents ($.10) per share (the “Minimum Conversion Price”) (subject to adjustment
pursuant to the provisions of Section 2.2).

 

2.1.2 Fair Market Value. For purposes hereof, “Fair Market Value” shall be
determined as follows:

 

  (a) if the Common Stock of the Company is listed on any established stock
exchange or a national market system, including, without limitation, The Nasdaq
Stock Market, or quoted on any other market for which closing sales prices are
available, Fair Market Value shall be the lowest closing sales price for the
Common Stock, as quoted on such exchange, system or other market, during the
five (5) trading days immediately preceding the date of receipt by the Company
of the Notice of Conversion (as hereinafter defined);         (b) if the Common
Stock of the Company is quoted but closing sales prices are not reported, then
Fair Market Value shall be the lowest mean between the high bid and low asked
prices for the Common Stock on any trading day during the five (5) trading days
immediately preceding the date of receipt by the Company of the Notice of
Conversion; or         (c) in the absence of any quotations for the Common Stock
of the Company during the five (5) trading days immediately preceding the date
of receipt by the Company of the Notice of Conversion, Fair Market Value shall
be determined in good faith by the Board of Directors of the Company,

 

it being understood and agreed that, if the Company receives a Notice of
Conversion after 4:00 p.m. on any trading day, then the five (5) trading day
period shall include the date of receipt of the Notice of Conversion.

 

 2 

 

 

2.1.3 Exercise of Conversion Right. The foregoing conversion privilege may be
exercised by the delivery of an election to convert from the Holder to the
Company in the form of the Note Conversion Form attached hereto (“Notice of
Conversion”) by facsimile to (631) 760-8414 or other electronic transmission to
mweinreb@biorestorative.com. Upon delivery by the Holder of a Notice of
Conversion, this Note shall be deemed cancelled with respect to the principal
amount subject to such conversion, and, subject to, and effective upon, the
Holder’s delivery of this Note to the Company for cancellation (in the event the
remaining principal balance of this Note has been converted into Conversion
Stock), the Holder shall be deemed to be (i) the holder of record of the shares
of Conversion Stock issuable upon the applicable conversion, notwithstanding
that the stock transfer books of the Company shall then be closed or that
certificates representing such shares shall not then be actually delivered to
the Holder, and (ii) the holder of the Note to the extent of any remaining
unpaid principal balance hereunder, if any. For the avoidance of doubt, upon
delivery of a Notice of Conversion by the Holder, the Company shall use its
reasonable best efforts to deliver evidence of the Conversion Stock issued to
the Holder. The Holder and the Company shall maintain records showing the
principal amount so converted and the dates of such conversions or shall use
such other method, reasonably satisfactory to the Holder and the Company, so as
not to require physical surrender of this Note upon conversion. Notwithstanding
anything to the contrary set forth herein, upon conversion of this Note in
accordance with the terms hereof, the Holder shall not be required to physically
surrender this Note to the Company unless the entire unpaid principal amount of
this Note is so converted.

 

2.2 Anti-Dilution Provisions.

 

2.2.1 Adjustments for Stock Dividends; Combinations, Etc. In case the Company
shall do any of the following (an “Event”):

 

  (a) declare a dividend or other distribution on its Common Stock payable in
Common Stock of the Company,         (b) subdivide the outstanding Common Stock
pursuant to a stock split or otherwise,         (c) combine the outstanding
Common Stock into a smaller number of shares pursuant to a reverse split or
otherwise,         (d) reclassify its Common Stock, or         (e) spin-off to
the Company’s equityholders cash or shares (or rights to acquire shares) of
capital stock of a subsidiary of the Company,

 

then the Minimum Conversion Price and, if the Event occurs during the period in
which Fair Market Value is determined, the Conversion Price shall be equitably
adjusted to give effect to such Event. Each such adjustment of the Minimum
Conversion Price and the Conversion Price shall be calculated to the nearest
one-hundredth of a cent. Such adjustment shall be made successively whenever any
Event listed above shall occur.

 

 3 

 

 

2.2.2 Adjustment for Reorganization, Recapitalization, Consolidation or Merger.
In case of any reorganization or recapitalization of the Company (or any other
entity, the securities of which are at the time receivable on the conversion of
this Note) after the Original Issue Date or in case after such date the Company
(or any such other entity) shall consolidate with or merge with or into another
entity, then, and in each such case, the Holder of this Note upon the conversion
thereof as provided in Section 2.1 hereof at any time after the consummation of
such reorganization, recapitalization, consolidation or merger, shall be
entitled to receive, in lieu of the securities and property receivable upon the
conversion of this Note prior to such consummation, the securities or property
to which such Holder would have been entitled upon such consummation if the
conversion of this Note had occurred immediately prior thereto, all subject to
further equitably adjustment as provided in Section 2.2.1; in each such case,
the terms of this Note shall be applicable to the securities or property
receivable upon the conversion of this Note after such consummation.

 

2.3 Fractional Shares. The Company shall not be required to issue certificates
representing fractions of shares, nor shall it be required to issue scrip or pay
cash in lieu of fractional interests, it being the intent of the Company and the
Holder that all fractional interests shall be eliminated.

 

2.4 Rights of the Holder. The Holder shall not, by virtue hereof, be entitled to
any rights of a shareholder of the Company, either at law or in equity, and the
rights of the Holder are limited to those expressed in this Note.

 

3. Redemption. The Holder, by its acceptance of this Note, hereby acknowledges
that, at any time, and from time to time, prior to the Fourth Maturity Date, the
Company may, at its option, by written notice on not less than three (3) trading
days written notice given to the Holder, elect to redeem and prepay all or any
portion of the outstanding principal indebtedness evidenced by this Note. The
Notes may be prepaid with the following penalties:

 

Time Period   Payment Premium <=90 days after the Original Issue Date   125% of
the sum of outstanding principal plus accrued and unpaid interest >90 days <=180
days after the Original Issue Date   135% of the sum of outstanding principal
plus accrued and unpaid interest

 

Notwithstanding anything to the contrary in this Note, (i) the Company has no
right to prepay the applicable outstanding principal indebtedness evidenced by
this Note if the Holder has delivered a Notice of Conversion to the Company to
convert such applicable outstanding principal amount into Conversion Stock prior
to the Company notifying the Holder of a requested redemption and prepayment
pursuant to this Section 3, and (ii) after the expiration of 180 days after the
Original Issue Date, the Company shall have no right of redemption and
prepayment under this Note. Such redemption must be closed and funded within
three (3) trading days of giving notice of redemption under this Section 3. If
Company does not pay to Holder such amount due to Holder under this Section 3
within three (3) trading days of giving notice of redemption under this Section
3, the Company shall forever forfeit its right to prepay the Note pursuant to
this Section 3.

 

 4 

 

 

4. Events of Default. If the Company shall (a) admit in writing its inability to
pay its debts generally as they mature; (b) make a general assignment for the
benefit of creditors; (c) be adjudicated a bankrupt or insolvent; (d) file a
voluntary petition in bankruptcy or a petition or an answer seeking an
arrangement with creditors; (e) take advantage of any bankruptcy, insolvency or
readjustment of debt law or statute or file an answer admitting the material
allegations of a petition filed against it in any proceeding under any such law;
(f) apply for or consent to the appointment of a receiver, trustee or liquidator
for all or substantially all of its assets; (g) have an involuntary case
commenced against it under the Federal bankruptcy laws, which case is not
dismissed or stayed within sixty (60) days (each an “Event of Default”), (h) the
Company shall fail to issue and deliver Conversion Stock in accordance with
Section 2 and such failure shall continue unremedied for a period of five (5)
trading days, or (i) failure by the Company to meet all requirements necessary
to satisfy the availability of Rule 144 of the Securities Act (or any successor
rule) to the Holder or its assigns, including but not limited to the timely
fulfillment by the Company of its filing requirements as a reporting issuer
registered with the Securities and Exchange Commission, then, in each case, at
any time thereafter and unless such Event of Default shall have been cured or
shall have been waived in writing by the Holder, the Holder may, by written
notice to the Company, declare the entire unpaid principal amount of this Note
then outstanding, together with accrued interest thereon, to be forthwith due
and payable, whereupon the same shall become forthwith due and payable. The
Company covenants and agrees that so long as this Note shall be outstanding, if
any one or more Event of Default occurs which constitutes or would constitute an
Event of Default, the Company will forthwith give notice to the Holder,
specifying the nature and status of the Event of Default.

 

5. Costs of Collection. In the event the Company shall default in the payment of
this Note when due, then the Company shall pay, in addition to the unpaid
principal and interest, all the costs and expenses incurred in effecting
collection hereunder, including reasonable attorneys’ fees.

 

6. Investment Intent. The Holder, by its acceptance hereof, hereby represents
and warrants that this Note is being acquired, and the Conversion Stock issuable
upon the conversion of this Note will be acquired, for investment purposes only
and without a view to the distribution thereof, and may be transferred only in
compliance with the Act. Unless, prior to the conversion of this Note by the
Holder, the issuance of the Conversion Stock has been registered with the
Securities and Exchange Commission pursuant to the Act, the Note Conversion Form
shall be accompanied by the Investment Representation Letter attached hereto,
duly executed by the Holder.

 

7. Restrictions on Transfer.

 

7.1 Transfer to Comply with the Securities Act of 1933. Neither this Note nor
any Conversion Stock may be sold, assigned, transferred or otherwise disposed of
except as follows: (a) to a person who, in the opinion of counsel satisfactory
to the Company, is a person to whom this Note or the Conversion Stock may
legally be transferred without registration and without the delivery of a
current prospectus under the Act with respect thereto and then only against
receipt of an agreement of such person to comply with the provisions of this
Section 7 with respect to any resale, assignment, transfer or other disposition
of such securities; or (b) to any person upon delivery of a prospectus then
meeting the requirements of the Act relating to such securities and the offering
thereof for such sale, assignment, transfer or disposition.

 

 5 

 

 

7.2 Legend. Subject to the terms hereof, upon conversion of this Note and the
issuance of the Conversion Stock, all certificates representing such Conversion
Stock shall bear on the face or reverse thereof substantially the following
legend, unless or until registered under the Securities Act or exempt from such
registration:

 

“The securities which are represented by this certificate have not been
registered under the Securities Act of 1933, as amended (the “Act”), and may not
be sold, transferred, hypothecated or otherwise disposed of until a registration
statement with respect thereto is declared effective under the Act, or the
Company receives an opinion of counsel for the Company or the Holder (reasonably
acceptable to the Company) that an exemption from the registration requirements
of the Act is available.”

 

8. Lost, Stolen or Destroyed Note. In the event that the Holder notifies the
Company that this Note has been lost, stolen or destroyed and provides (a) a
letter, in form satisfactory to the Company, to the effect that it will
indemnify the Company from any loss incurred by it in connection therewith,
and/or (b) an indemnity bond in such amount as is reasonably required by the
Company, the Company having the option of electing either (a) or (b) or both,
the Company may, in its sole discretion, accept such letter and/or indemnity
bond in lieu of the surrender of this Note as required by Section 2.1 hereof.

 

9. Notices. Except as set forth in Section 2 hereof, all notices required
hereunder shall be given by first-class mail, postage prepaid, or overnight mail
or courier and, if given by the Holder addressed to the Company at 40 Marcus
Drive, Suite One, Melville, New York 11747, Attention: Chief Executive Officer,
or such other address as the Company may designate in writing to the Holder; and
if given by the Company, addressed to the Holder at the address of the Holder
shown on the books of the Company. Notice by first-class mail, overnight mail or
courier shall be effective upon receipt by the recipient, and notice delivered
by facsimile or email shall be deemed received on the date sent (with
confirmation of transmission).

 

10. Applicable Law; Jurisdiction. This Note is issued under, and shall for all
purposes be governed by and construed in accordance with, the laws of the State
of New York, excluding choice of law principles thereof. The Company and, by its
acceptance of this Note, the Holder hereby irrevocably consent and submit to the
exclusive jurisdiction of any federal or state court located within Nassau or
Suffolk County, New York over any dispute arising out of or relating to this
Note and each party hereby irrevocably agrees that all claims in respect of such
dispute or any legal action related thereto may be heard and determined in such
courts. Each of the Company and the Holder hereby irrevocably waives, to the
fullest extent permitted by applicable law, any objection that it or he may now
or hereafter have to the laying of venue of any such dispute brought in such
court or any defense of inconvenient forum for the maintenance of such dispute.

 

11. Construction. The use of the word “including” in this Note means “including
without limitation” and is intended by the parties to be by way of example
rather than limitation.

 

 6 

 

 

12. Interpretation. The Company and, by its acceptance of this Note, the Holder
acknowledge that they have been represented by counsel, or afforded the
opportunity to be represented by counsel, in connection with this Note.
Accordingly, any rule of law or any legal decision that would require the
interpretation of any claimed ambiguities in this Note against the party that
drafted it has no application and is expressly waived by the Company and the
Holder. The provisions of this Note shall be interpreted in a reasonable manner
to give effect to the intent of the Company and the Holder.

 

13. Miscellaneous. This Note evidences the entire obligation of the Company with
respect to the repayment of the principal amount hereof and the other matters
provided for herein. No provision of this Note may be modified except by an
instrument in writing signed by the Company and the Holder. Except for earlier
conversion of the Conversion Amount by the Holder as provided in Section 2 or
earlier redemption and prepayment by the Company of all or any portion of the
outstanding principal indebtedness evidenced by this Note as provided in Section
3, payment of principal and interest due upon maturity or redemption shall be
made to the registered Holder of this Note on or after the First Maturity Date,
the Second Maturity Date, the Third Maturity Date or the Fourth Maturity Date,
as applicable, as the case may be, contemporaneous with and upon presentation of
this Note for payment (in the event the remaining outstanding principal balance
of this Note is being paid). No interest shall be due on this Note for such
period of time that may elapse between the First Maturity Date, the Second
Maturity Date, the Third Maturity Date or the Fourth Maturity Date, as
applicable, as the case may be, and its presentation for payment (in the event
the remaining outstanding principal balance of this Note is being paid).

 

[Remainder of page intentionally left blank]

 

 7 

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be signed on its behalf,
in its corporate name, by its duly authorized officer, all as of the day and
year first above written.

 

  BIORESTORATIVE THERAPIES, INC.         By:       Mark Weinreb     Chief
Executive Officer

 

   

 

 

BIORESTORATIVE THERAPIES, INC.

 

CONVERTIBLE PROMISSORY NOTE

 

NOTE ASSIGNMENT FORM

 

FOR VALUE RECEIVED

 

The undersigned _____________________________ (please print or typewrite name of
assignor) hereby sells, assigns and transfers unto
____________________________________________________________

____________________________________________________________________________________________

(please print or typewrite name, address and social security or taxpayer
identification number, if any, of assignee) the within Convertible Promissory
Note of BioRestorative Therapies, Inc., dated November 12, 2018, in the original
principal amount of $350,000 and hereby authorizes the Company to transfer this
Note on its books.

 

HOLDER:

 

TO BE COMPLETED BY INDIVIDUAL HOLDER(S), INCLUDING AS JOINT TENANTS, AS TENANTS
IN COMMON OR AS COMMUNITY PROPERTY   TO BE COMPLETED BY CORPORATE, PARTNERSHIP,
LIMITED LIABILITY COMPANY OR TRUST HOLDER         Name(s) of Holder(s) [Please
Print]     Name of Corporation, Partnership, Limited Liability Company or Trust
[Please Print]             By:   Signature of Holder     Authorized Signatory  
              Signature of Holder, if more than one     Name and Title of
Authorized Signatory [Please Print]                 Date     Date

 

   

 

 

BIORESTORATIVE THERAPIES, INC.

 

CONVERTIBLE PROMISSORY NOTE

 

NOTE CONVERSION FORM

 

The undersigned hereby irrevocably elects to convert the within Convertible
Promissory Note of BioRestorative Therapies, Inc., dated November 12, 2018, in
the original principal amount of $350,000, to the extent of
$______________________ in principal amount thereof, together with accrued and
unpaid interest thereon.

 

HOLDER:

 

TO BE COMPLETED BY INDIVIDUAL HOLDER(S), INCLUDING AS JOINT TENANTS, AS TENANTS
IN COMMON OR AS COMMUNITY PROPERTY   TO BE COMPLETED BY CORPORATE, PARTNERSHIP,
LIMITED LIABILITY COMPANY OR TRUST HOLDER         Name(s) of Holder(s) [Please
Print]     Name of Corporation, Partnership, Limited Liability Company or Trust
[Please Print]             By:   Signature of Holder     Authorized Signatory  
              Signature of Holder, if more than one     Name and Title of
Authorized Signatory [Please Print]                 Date     Date

 

   

 

 

BIORESTORATIVE THERAPIES, INC.

 

FORM OF INVESTMENT REPRESENTATION LETTER

 

BioRestorative Therapies, Inc.

40 Marcus Drive, Suite One

Melville, New York 11747

 

Gentlemen:

 

In connection with the acquisition of _______________ shares of Common Stock
(the “Shares”) of BIORESTORATIVE THERAPIES, INC., a Delaware corporation (the
“Company”), by the undersigned from the Company pursuant to the conversion of a
Convertible Promissory Note, dated as of November 12, 2018, the undersigned does
hereby represent and warrant to the Company as follows:

 

  (a) The undersigned represents and warrants that the Shares acquired by it are
being acquired for its own account, for investment purposes and not with a view
to any distribution within the meaning of the Securities Act of 1933, as amended
(the “Securities Act”). The undersigned will not sell, assign, mortgage, pledge,
hypothecate, transfer or otherwise dispose of any of the Shares unless (i) a
registration statement under the Securities Act with respect thereto is in
effect and the prospectus included therein meets the requirements of Section 10
of the Securities Act, or (ii) the Company has received a written opinion of its
counsel or the Holder’s counsel (reasonably acceptable to the Company) that,
after an investigation of the relevant facts, such counsel is of the opinion
that such proposed sale, assignment, mortgage, pledge, hypothecation, transfer
or disposition does not require registration under the Securities Act or any
state securities law.         (b) The undersigned understands that the resale of
the Shares is not, and is not being, registered under the Securities Act and the
Shares must be held indefinitely unless they are subsequently registered
thereunder or an exemption from such registration is available.         (c) The
undersigned recognizes that the acquisition of the Shares involves a high degree
of risk and is suitable only for persons of adequate financial means who have no
need for liquidity in this investment in that (i) the undersigned may not be
able to liquidate its investment in the event of emergency; (ii) transferability
is extremely limited; and (iii) it could sustain a complete loss of its
investment.         (d) The undersigned represents that it (i) is competent to
understand and does understand the nature of its investment in the Shares; and
(ii) is able to bear the economic risk of its investment in the Shares.

 

   

 

 

  (e) The undersigned represents that, either alone or with its purchaser
representative (as such term is defined in Rule 501 promulgated under the
Securities Act), it has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of the acquisition
of the Shares.         (f) The undersigned represents and warrants that it is an
“accredited investor,” as such term is defined in Rule 501 of Regulation D
promulgated under the Securities Act. The undersigned meets the requirements of
at least one of the suitability standards for an “accredited investor” as set
forth on the Accredited Investor Certification contained herein.         (g) The
undersigned represents that it has reviewed all information regarding the
Company that has been filed with the Securities Exchange Commission (the “SEC”).
The undersigned also represents that it has been furnished by the Company with
all information regarding the Company which it had requested or desired to know;
that all documents which could be reasonably provided have been made available
for its inspection and review; that it has been afforded the opportunity to ask
questions of and receive answers from duly authorized representatives of the
Company concerning the Company; and that it has had the opportunity to consult
with its own tax or financial advisor concerning an investment in the Company.
The undersigned confirms that no oral representations have been made or oral
information furnished to the undersigned or its advisers that are inconsistent
in any respect with the SEC Reports.         (h) The undersigned represents that
the Shares are being acquired for its own account, for investment and not for
distribution to others. The undersigned agrees that it will not sell, transfer
or otherwise dispose of the Shares, or any portion thereof, unless they are
registered under the Securities Act or unless an exemption from such
registration is available.         (i) The undersigned consents to the placement
of a legend on the Shares stating that they have not been registered under the
Securities Act and setting forth or referring to the restrictions on
transferability and sale thereof. The undersigned is aware that the Company will
make a notation in its appropriate records with respect to the restrictions on
the transferability of the Shares.         (j) THE SHARES HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS
OF ANY STATE AND WILL BE OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE
REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS. THE SHARES WILL BE SUBJECT
TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR
RESOLD EXCEPT AS PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION
OR EXEMPTION THEREFROM. THE SHARES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE
SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER
REGULATORY AUTHORITY. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

 

   

 

 

  (k) To the knowledge of the undersigned, no commission or other remuneration
has been paid or given, directly or indirectly, in connection with the
undersigned’s exercise of its conversion right.         (l) The undersigned
acknowledges that counsel to the Company will be relying, and may rely, upon the
foregoing in connection with any opinion of counsel it may give with regard to
the issuance of the Shares by the Company to the undersigned, and any subsequent
transfer of the Shares by the undersigned, and agrees to advise the Company and
its counsel in writing in the event of any change in any of the foregoing.

 

Very truly yours,

 

HOLDER:

 

TO BE COMPLETED BY INDIVIDUAL HOLDER(S), INCLUDING AS JOINT TENANTS, AS TENANTS
IN COMMON OR AS COMMUNITY PROPERTY   TO BE COMPLETED BY CORPORATE, PARTNERSHIP,
LIMITED LIABILITY COMPANY OR TRUST HOLDER               Name(s) of Holder(s)
[Please Print]     Name of Corporation, Partnership, Limited Liability Company
or Trust [Please Print]             By:   Signature of Holder     Authorized
Signatory                 Signature of Holder, if more than one     Name and
Title of Authorized Signatory [Please Print]                 Date     Date

 

   

 

 



BIORESTORATIVE THERAPIES, INC.

 

NOTE CONVERSION

 

Accredited Investor Certification

(Initial the appropriate box(es))

 

The undersigned represents and warrants that it, he or she is an “accredited
investor” based upon the satisfaction of one or more of the following criteria:

 

_____ (1) he or she is a natural person who has a net worth or joint net worth
with his or her spouse in excess of $1,000,000 at the date hereof1; or     _____
(2) he or she is a natural person who had an individual income in excess of
$200,000 in each of the two most recent years or a joint income with his or her
spouse in excess of $300,000 in each of those years and has a reasonable
expectation of reaching the same income level in the current year; or     _____
(3) he or she is a director or executive officer of the Company; or     _____
(4) it is either (a) a bank as defined in Section 3(a)(2) of the Securities Act
of 1933, as amended (the “Securities Act”), or a savings and loan association or
other institution as defined in Section 3(a)(5)(A) of the Securities Act,
whether acting in its individual or fiduciary capacity, (b) a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934, (c) an
insurance company as defined in Section 2(13) of the Securities Act, (d) an
investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of such act, (e) a
small business investment company licensed by the United States Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958, (f) a plan established and maintained by a state or its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000 or (g) an employee benefit plan within the meaning of Title
I of the Employee Retirement Income Security Act of 1974, if the determination
to acquire the securities is made by a plan fiduciary, as defined in Section
3(21) of such act, which plan fiduciary is a bank, savings and loan association,
an insurance company or a registered investment advisor, or if the employee
benefit plan has total assets in excess of $5,000,000 or, if a self-directed
plan, with the determination to accept the securities made solely by persons who
otherwise meet these suitability standards; or

 



 

1 For purposes of calculating net worth:



(i) The undersigned’s primary residence shall not be included as an asset;

(ii) Indebtedness that is secured by the undersigned’s primary residence, up to
the estimated fair market value of the primary residence at the date hereof,
shall not be included as a liability (except that if the amount of such
indebtedness outstanding at the date hereof exceeds the amount outstanding 60
days before the date hereof, other than as a result of the acquisition of the
primary residence, the amount of such excess shall be included as a liability);
and

(iii) Indebtedness that is secured by the undersigned’s primary residence in
excess of the estimated fair market value of the primary residence at the date
hereof shall be included as a liability.

 

   

 

 

_____ (5) it is a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940; or     _____ (6) it is an
organization described in Section 501(c)(3) of the Internal Revenue Code of
1986, as amended, a corporation, a Massachusetts or similar business trust or a
partnership not formed for the specific purpose of acquiring the securities
offered hereby, with total assets in excess of $5,000,000; or     _____ (7) it
is a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities, whose determination to accept the
securities is directed by a sophisticated person who has such knowledge and
experience in financial and business matters that he or she is capable of
evaluating the merits and risks of the acquisition of the securities; or    
_____ (8) it is a corporation, partnership or other entity, and each and every
equity owner of such entity initials a separate Accredited Investor
Certification pursuant to which it, he or she certifies that it, he or she meets
the qualifications set forth in either (1), (2), (3), (4), (5), (6) or (7)
above.

 

If the Acquiror is an INDIVIDUAL, or if the Securities are being acquired as
JOINT TENANTS, as TENANTS IN COMMON, or as COMMUNITY PROPERTY:   If the Acquiror
is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or TRUST:              
Name(s) of Acquiror     Name of Acquiror             By:   Signature of Acquiror
    Signature of Authorized Representative                 Signature, if jointly
held     Name and Title of Authorized Representative                 Date    
Date

 

   

 

 







